Citation Nr: 1544501	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for scarring of the bilateral tympanic membranes (claimed as scar tissue bilateral ears).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1960, and from October 1961 to August 1962.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board remanded this case in order to schedule the Veteran for a Board hearing.  The Veteran testified at a video conference hearing before the undersigned in February 2014.  A transcript of the hearing is associated with the claims file.

In September 2014, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Scarring of the tympanic membranes was not present during or as a result of the Veteran's first period of active duty service from March 1960 to September 1960; this condition did not have its onset during a period of active duty for training (ACDUTRA), and was not the result of an ear injury during a period of ACDUTRA or inactive duty for training (IDT).  

2.  Scarring of the tympanic membranes was noted on the October 1961 entrance examination and did not undergo worsening during the Veteran's second period of service.

3.  Resolving reasonable doubt in the Veteran's favor, hearing loss is likely attributable to his military service.


CONCLUSIONS OF LAW

1.  Scarring of the bilateral tympanic membranes was not incurred in or aggravated by service.   38 U.S.C.A. §§ 101, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).

2.  The Veteran has bilateral hearing loss that was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See February 2009 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2014 remand, VA verified the Veteran's periods of active duty service, sought his National Guard service records, and provided the Veteran with July 2015 medical examinations.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claims were remanded for new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Scar Tissue

The Veteran is seeking service connection for scar tissue of the tympanic membranes in both ears.

To prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

During the pendency of this claim, the record shows a diagnosis of scarring of the bilateral tympanic membranes.  Thus, the current disability requirement is met.

The Veteran's service treatment records for his first period of service are silent with regard to any complaints of or treatment for this condition.  He specifically denied ear, nose, or throat trouble in his September 1960 Report of Medical History, prepared at the time of separation from his first period of active duty service and the September 1960 separation examination found his ears to be normal.  There is no evidence of an ear injury or tympanic perforation during this period of service.

With regard to the interim period between his periods of active duty, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT  results from a disease process).  The record does not show that this condition was incurred during a period of ACDUTRA.  Likewise, the record does not contain any treatment records for an ear injury during a period of ACDUTRA or IDT during the interim between his periods of active duty service and the Veteran has not alleged one.  
	
With regard to his second period of service, the record shows that this disability pre-existed that period.  Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  Chronic ear trouble with "bilateral scarred drums perforated (central) left drum" was noted on his October 1961 entrance examination.  Thus, the presumption of soundness does not apply to this condition and it is found to pre-exist service.

Although a bilateral ear disability pre-existed service, service connection is still available if this disability was aggravated during service.  To this end, the July 2015 examiner noted that the appearance of the Veteran's tympanic membranes at the time of his enlistment examination and at the time of his separation examination did not vary significantly.  Thus, there is no evidence that his bilateral tympanic membrane scarring worsened during his military service. This examiner also noted that the Veteran's symptoms since his separation from service in August 1962, which included persistent left tympanic membrane perforations and recurrent right otitis media, with period of improvement and exacerbation, did not represent aggravation of this condition, but rather chronic waxing and waning consistent with normal, natural history of his ear conditions.

Based on the above, the evidence does not show scarring of the tympanic membranes in either ear during his initial period of active duty service from March 1960 to September 1960.  Likewise, there is no record of an ear injury during a period of ACDUTRA or IDT during the interim between his periods of active duty service or of an onset of this condition during a period of ACDUTRA. This condition was noted on the October 1961 entrance examination and was not shown to worsen during that period of service or during any period of ACDUTRA or IDT following his separation from service in August 1962.  Thus, service connection for scarring of the bilateral tympanic membranes is not warranted.

Bilateral Hearing Loss

The Veteran claims service connection for hearing loss due to in-service noise exposure, including exposure to gunfire.  See February 2009 claim.

As a chronic condition, hearing loss that is an organic disease of the nervous system would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The Veteran had normal (15/15) hearing on a whispered voice test at the time of his September 1960 separation examination; however, the whispered voice test is not an assessment of hearing acuity consistent with 38 C.F.R. § 3.385.  His October 1961 entrance examination for his second period of active duty service, just over one year after his separation from service in September 1960, showed hearing loss in the right ear at the 1000 and 8000 hertz frequencies and hearing loss in the left ear at 500 hertz.  These findings, however, are insufficient to warrant a 10 percent rating under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86.  Indeed, only the left ear readings even meet the requirements for a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the record does not contain any earlier records of treatment for hearing loss.  As there is no indication that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge from his initial period of active duty service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3) .

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for bilateral hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Again, to prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Throughout the pendency of this appeal, the Veteran has consistently been diagnosed with hearing loss.  Moreover, VA audiograms in September 2009, June 2011, and January 2014 show sufficient bilateral hearing loss to establish impaired hearing for VA purposes.  Thus, the current disability requirement is met.

The Veteran's service treatment records from this period do not show treatment for hearing loss.  While some hearing loss is noted at the time of his entrance examination, the limited audiometric results noted at the time of his June 1962 separation examination do not show hearing loss.  Nevertheless, the Veteran has reported in-service noise exposure as part of the crew of an eight-inch Howitzer.  This is consistent with his military occupational specialty (MOS) of field artillery.  Thus, the in-service injury requirement has been met with regard to noise-exposure.

The remaining question is whether there is a nexus between the Veteran's current hearing loss and his military service.  To that end, the record contains various conflicting reports.

To the extent that the Veteran himself believes that his hearing loss is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and involves the additional complication of a non-service connected ear disability (scarring of the bilateral tympanic membranes).  Thus, the Veteran is not competent to address etiology in the present case.

The September 2009 examiner found that it was as likely as not that the hearing loss was related to military noise exposure from being a gunner while in service.  At the time of this examination, the Veteran reported a continuous 2.5 years of service from 1960 to 1962 and denied family history of ear disease, previous history of ear disease, history of head trauma, and history of ear trauma.  In a November 2009 examination report, after reviewing additional treatment records and correcting his term of service, this examiner found that she could no longer resolve the issue of causation without resulting to mere speculation based on the Veteran's history of ear infections and hearing loss prior to military service and after military service.

The June 2011 examiner noted the hearing loss present at the time of the Veteran's October 1961 entrance examination and the lack of documentation that would indication of progression of this hearing loss during the ten month period of active military service before opining that it was less likely as not that the hearing loss was caused by, or the result of, noise exposure encountered during active military service.

In a January 2014 letter, the Veteran's private audiologist found that the Veteran's hearing loss was more likely than not related to his military service, citing the Veteran's reports that this condition was the direct result of his time in service.  A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This opinion on its face is a restatement of the Veteran's lay opinion without any added medical commentary.  As this letter does not provide any additional commentary or rationale establishing a medical nexus, it is merely a restatement of the Veteran's lay opinion and not a medical opinion.

In a November 2014 note, another private audiologist found that it was more likely than not that at least some of the Veteran's hearing loss is related to noise exposure while serving in the military.  The text of this record notes that the hearing loss in the higher frequency range is consistent with hearing loss caused by military noise exposure.

The July 2015 examiner was unable to get valid audiometric results as, despite multiple attempts to reinstruct the Veteran, his pure tone responses were not consistent with organic hearing loss.  Nevertheless, this examiner provided a medical nexus opinion based on the June 2011 audiogram results.  This examiner opined that it was less likely than not that the Veteran's symptoms were caused by or a result of military noise exposure.  This examiner noted that the June 2011 audiogram results were most consistent with a conductive component versus a noise induced hearing loss configuration and the Veteran's current hearing loss was most likely a natural progression of chronic middle ear infections, which are not consistent with noise induced hearing loss.  

Based on the above, the Veteran clearly has some degree of hearing loss related to his non-service connected scarring of the bilateral tympanic membranes.  The Board however finds the November 2014 note's opinion that the Veteran also has some degree of noise-induced hearing loss to be competent, credible, and highly probative.  Although directly contradicted by the July 2015 examiner, the record seems to be in relative equipoise on the question of whether the Veteran has some degree of additional hearing loss related not to scarring of the bilateral tympanic membranes but rather in-service noise exposure.  As reasonable doubt is resolved in the claimant's favor, an award of service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In doing so, the Board notes that the Veteran's disability evaluation will be impacted by the extent to which the medical evidence can distinguish between hearing loss attributable to noise exposure and hearing loss attributable to his non-service connected scarring of the bilateral tympanic membranes.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (finding that the entire disability is treated as if caused by service-connected conditions unless the symptoms caused by service-connected conditions can be distinguished from those caused by a non-service-connected disorder).


ORDER

Service connection for scarring of the bilateral tympanic membranes is denied.

Service connection for bilateral hearing loss is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


